Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                     DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.
2. The Applicant’s response to the office action filed on November 24, 2021 has been considered. The Applicant’s arguments and the amendment have been fully considered and found persuasive and the prior rejections were withdrawn in view of the amendment and persuasive arguments.
                                                    Allowable subject matter
3.  Claims 1-13 are allowed.
                                                 Reasons for Allowance
4. The following is an examiner’s statement of reasons for allowance:
The present invention is drawn to a method for detecting a ligation product or a target nucleic acid comprising ligating a first and a second oligonucleotide probe together to form a ligated product, hybridizing a third oligonucleotide comprising a hybridization region complementary to at least a portion of both the first and  second probes of the ligated product and a non-hybridizing region that is not complementary to the ligation product, wherein the third probe comprises a tag and anti-tag sequence and a blocker .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637